Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Response to Amendment
Applicant’s submission of response was received on 02/10/2022.  Presently claims 1-11 are pending. 
Response to Arguments
Claim Rejections - 35 USC § 112 have been withdrawn based upon applicant’s amendments.
Applicant's arguments filed 02/10/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.
Applicant argued that “Applicant’s admitted prior art does not disclose the new amended claim 1”. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Applicant’s admitted prior art (APA), discloses:
a plastic granulator stationary cutting segment (figs1A-1B), comprising: 
a segment rail (figs.1A-1B: (S)) having a plurality of arcuate spaced teeth (figs1A-1B: (T)), 
each of said plurality of arcuate spaced teeth defining a tooth surface (see fig.1B below); and 
a series of shoulders (see fig.1B below) where each shoulder extends away from each said tooth surface (see fig.1B below) of said rail segment, and 
a shoulder surface (see fig.1B below) that intersects said shoulder that defines an edge (see fig.1B below),
said shoulder surface (see fig.1B below) that is non-coplanar with the tooth surface (see fig.1B below), 
said shoulder being adjacent to each said plurality of arcuate spaced teeth (fig.1A), and 
a stepback (see fig.1B below), 
said shoulder and the tooth surface define an angle α therebetween of between 900 and 1300 (see fig.1B below: the angle a between 900 and 1300), 
0  relative to the mounting base.

    PNG
    media_image1.png
    833
    880
    media_image1.png
    Greyscale















APA does not disclose said shoulder having a height h of between 1 and 10 mm measured from the tooth surface to the shoulder surface; and the stepback distance m of between 1 and 2 mm;
Choosing the dimensions of the parts is a design consideration which depending on the shape and machine size; and depending on the size of the particles to be processed by this machine;


(APA) does not disclose the shoulder surface that is parallel to and non-coplanar with the tooth surface; where both said shoulder surface and said tooth surface have a slope gamma (λ) of between 200 and 400 relative to an axis B-B that is perpendicular to a mounting base of said rail segment; and the shoulder surface having a rearward angle delta (δ) of between 200 and 400 relative an axis A-A that is parallel to the mounting base.

Corson teaches a stationary cutting segment (figs.1-2: (27)) (col.1 lines 1-11: the cutting segments is capable to cut plastic), comprising: 
a segment rail (figs.1-2: (27)) having a plurality of arcuate spaced teeth, 
each of said plurality of spaced teeth defining a tooth surface (see fig.2 below); and 
a shoulder extending from said rail segment and defining an edge (see fig.2 below) and having a shoulder surface that is parallel to and non-coplanar with the tooth surface (see fig.2 below);
0 and 400 relative to an axis B-B that is perpendicular to a mounting base of said rail segment (se efig.2 below)
the shoulder surface having a rearward angle delta (δ) of between 200 and 400 relative an axis A-A that is parallel to the mounting base (see fig.2 below).

Both of Applicant’s admitted prior art and Corson are related to a stationary cutting segment;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder of APA to have the configration of the shoulder surfaces and the tooth surface as taught by Corson thereby having the shoulder surface that is parallel to and non-coplanar with the tooth surface; where both said shoulder surface and said tooth surface have a slope gamma (λ) of between 200 and 400 relative to an axis B-B that is perpendicular to a mounting base of said rail segment; and the shoulder surface having a rearward angle delta (δ) of between 200 and 400 relative an axis A-A that is parallel to the mounting base in order to prevent material cling or stick on the shoulder during the process of grinding the material. since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. Modifying the shoulder of APA to have both said shoulder surface and said tooth surface have a slope gamma (λ) of between 200 and 400 and the shoulder surface having 0 and 400; will result keeping said shoulder and the tooth surface define an angle a therebetween of between 900 and 1300.

    PNG
    media_image2.png
    525
    789
    media_image2.png
    Greyscale
Accordingly, this argument is not persuasive.





















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (see figs.1A-1B and paragraphs 0023-0024 of the Applicant’s disclosure) (APA) in view of Corson (US2336069A).

Regarding claim 1, APA discloses a plastic granulator stationary cutting segment (figs1A-1B), comprising: 
a segment rail (figs.1A-1B: (S)) having a plurality of arcuate spaced teeth (figs1A-1B: (T)), 
each of said plurality of arcuate spaced teeth defining a tooth surface (see fig.1B above); and 

a shoulder surface (see fig.1B above) that intersects said shoulder that defines an edge (see fig.1B above),
said shoulder surface (see fig.1B above) that is non-coplanar with the tooth surface (see fig.1B above), 
said shoulder being adjacent to each said plurality of arcuate spaced teeth (fig.1A), and 
a stepback (see fig.1B above), 
said shoulder and the tooth surface define an angle α therebetween of between 900 and 1300 (see fig.1B above: the angle a between 900 and 1300), 
the shoulder surface having a rearward angle delta (δ) of 900  relative to the mounting base.

APA does not disclose said shoulder having a height h of between 1 and 10 mm measured from the tooth surface to the shoulder surface; and the stepback distance m of between 1 and 2 mm;
Choosing the dimensions of the parts is a design consideration which depending on the shape and machine size; and depending on the size of the particles to be processed by this machine;
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to APA to modify the shoulder to have a height h of between 1 and 10 mm measured from the tooth surface to the shoulder surface; and to modify the stepback to have distance m of between 1 and 2 mm, since it has been held 

(APA) does not disclose the shoulder surface that is parallel to and non-coplanar with the tooth surface; where both said shoulder surface and said tooth surface have a slope gamma (λ) of between 200 and 400 relative to an axis B-B that is perpendicular to a mounting base of said rail segment; and the shoulder surface having a rearward angle delta (δ) of between 200 and 400 relative an axis A-A that is parallel to the mounting base.

Corson teaches a stationary cutting segment (figs.1-2: (27)) (col.1 lines 1-11: the cutting segments is capable to cut plastic), comprising: 
a segment rail (figs.1-2: (27)) having a plurality of arcuate spaced teeth, 
each of said plurality of spaced teeth defining a tooth surface (see fig.2 above); and 
a shoulder extending from said rail segment and defining an edge (see fig.2 above) and having a shoulder surface that is parallel to and non-coplanar with the tooth surface (see fig.2 above);
where both said shoulder surface and said tooth surface have a slope gamma (λ) of between 200 and 400 relative to an axis B-B that is perpendicular to a mounting base of said rail segment (se efig.2 above)
the shoulder surface having a rearward angle delta (δ) of between 200 and 400 relative an axis A-A that is parallel to the mounting base (see fig.2 above).

Both of Applicant’s admitted prior art and Corson are related to a stationary cutting segment;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder of APA to have the configration of the shoulder surfaces and the tooth surface as taught by Corson thereby having the shoulder surface that is parallel to and non-coplanar with the tooth surface; where both said shoulder surface and said tooth surface have a slope gamma (λ) of between 200 and 400 relative to an axis B-B that is perpendicular to a mounting base of said rail segment; and the shoulder surface having a rearward angle delta (δ) of between 200 and 400 relative an axis A-A that is parallel to the mounting base in order to prevent material cling or stick on the shoulder during the process of grinding the material. since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. Modifying the shoulder of APA to have both said shoulder surface and said tooth surface have a slope gamma (λ) of between 200 and 400 and the shoulder surface having a rearward angle delta (δ) of between 200 and 400; will result keeping said shoulder and the tooth surface define an angle a therebetween of between 900 and 1300.


Regarding claim 2, APA discloses wherein said shoulder is unitary with said segment rail (figs.1A-1B).  

Regarding claim 3, Corson teaches wherein said shoulder (figs.1-2: (28)) is a separate piece joined to said segment rail (figs.1-2: (27)).

Regarding claim 4, APA discloses wherein said separate piece is formed of steel and said segment rail is form of steel (paragraph 0025 of the APA).  

Regarding claim 5, APA discloses wherein the angle a between said shoulder and the tooth surface is between 900 and 1100 and the stepback is between 1 and 2 mm (see the rejection of claim 1).  

Regarding claim 6, APA discloses wherein the rearward angle 6 is 300 see the rejection of claim 1). 

Regarding claim 7, APA discloses wherein the edge is sharpened (see fig.1B above).  

Regarding claim 8, APA discloses a method of granulating plastic material comprising: 
rotating a rotary cutter (paragraphs 0023-0024 of the APA) against the stationary cutting segment of claim 1 (see the rejection of claim 1); and 
feed the plastic material into simultaneous contact between said rotary cutter and said stationary cutting segment to granulate the plastic material (paragraph 0023 of the APA).  
Regarding claim 9, APA discloses wherein the plastic material is a thermoplastic. and wherein the plastic material is in the shape of a sprue or a runner or a combination thereof (paragraphs 0023-0024 of the APA: feed materila).  

Regarding claim 10, APA discloses wherein the plastic material is in the shape of a sprue or a runner or a combination thereof (paragraphs 0023-0024 of the APA).  

Regarding claim 11, APA discloses wherein the plastic material is sheared between said rotary cutter and the edge of said stationary cutting segment (paragraphs 0023-0024 of the APA).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725